UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2015 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-13117 HealthWarehouse.com, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 22-2413505 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 7107 Industrial Road, Florence, Kentucky (Address of Principal Executive Offices) (Zip Code) (800) 748-7001 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x There were 37,570,383 shares of Common Stock outstanding as of May 7, 2015 Table of Contents HEALTHWAREHOUSE.COM, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2015 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4. Controls and Procedures. 18 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 20 Item 1A. Risk Factors. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Defaults upon Senior Securities. 20 Item 4. Mine Safety Disclosures. 20 Item 5. Other Information. 20 Item 6. Exhibits. 21 SIGNATURES 22 - 2 - Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. HEALTHWAREHOUSE.COM, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) Assets Current assets: Cash $ $ Restricted cash Accounts receivable, net of allowance of $47,143 and $47,233 as of March 31, 2015 and December 31, 2014, repectively Inventories - finished goods, net Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $720,228 and $692,903 as of March 31, 2015 and December 31, 2014 Web development costs, net of accumulated amortization of $88,882 and $70,498 as of March 31, 2015 and December 31, 2014 Total assets $ $ Liabilities and Stockholders’ Deficiency Current liabilities: Accounts payable – trade $ $ Accounts payable – related parties Accrued expenses and other current liabilities Deferred revenue Current portion of equipment lease payable Notes payable and other advances, net of debt discount of $45,150 and $58,367 as of March 31, 2015 and December 31, 2014, respectively Note payable and other advances – related parties Redeemable preferred stock - Series C; par value $0.001 per share; 10,000 designated Series C: 10,000 issued and outstanding as of March 31, 2015 and December 31, 2014 (aggregate liquidation preference of $1,000,000) Total current liabilities Long term liabilities: Long term portion of equipment lease payable Total long term liabilities Total liabilities Commitments and contingencies Stockholders’ deficiency: Preferred stock – par value $0.001 per share; authorized 1,000,000 shares; issued and outstanding as of March 31, 2015 and December 31, 2014 as follows: Convertible preferred stock - Series A – 200,000 shares designated Series A; 44,443 shares available to be issued; no shares issued and outstanding - - Convertible preferred stock - Series B – 625,000 shares designated Series B; 483,512 and 451,879 shares issued and outstanding as of March 31, 2015 and December 31, 2014, respectively (aggregate liquidation preference of $4,649,149 and $4,569,175 as of March 31, 2015 and December 31, 2014, respectively) Common stock – par value $0.001 per share; authorized 100,000,000 shares; 38,749,595 shares issued and 37,570,383 shares outstanding as of March 31, 2015 and December 31, 2014. Additional paid-in capital Employee advances - ) Treasury stock, at cost, 1,179,212 shares as of March 31, 2015 and December 31, 2014 ) ) Accumulated deficit ) ) Total stockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Table of Contents HEALTHWAREHOUSE.COM, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Operating expenses: Selling, general and administrative expenses Loss from operations ) ) Other expense: Interest expense ) ) Total other expense ) ) Net loss ) ) Preferred stock: Series B convertible contractual dividends ) ) Loss attributable to common stockholders $ ) $ ) Per share data: Net loss – basic and diluted $ ) $ ) Series B convertible contractual dividends ) ) Net loss attributable to common stockholders - basic and diluted $ ) $ ) Weighted average number of common shares outstanding - basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - Table of Contents HEALTHWAREHOUSE.COM, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Provision for doubtful accounts 90 ) Provision for employee advance reserve ) Depreciation and amortization Stock-based compensation Gain on settlement of accounts payable ) ) Imputed value of services contributed - Amortization of debt discount Changes in operating assets and liabilities: Accounts receivable ) Inventories - finished goods ) Prepaid expenses and other current assets Accounts payable – trade ) ) Accounts payable – related parties ) ) Accrued expenses and other current liabilities ) Deferred revenue ) ) Net cash used in operating activities ) ) Cash flows from investing activities Capital expenditures ) - Website development costs ) ) Net cash used in investing activities ) ) Cash flows from financing activities Principal payments on equipment leases payable ) ) Proceeds from issuance of notes payable - Net cash (used in)provided by financing activities ) Net decrease in cash ) ) Cash - beginning of period Cash - end of period $ $ Cash paid for: Interest $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - Table of Contents HEALTHWAREHOUSE.COM, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited - Continued) For the Three Months Ended March 31, Non-cash investing and financing activities: Issuance of Series B preferred stock for settlement of accrued dividends $ $ Warrants issued as debt discount in connection with notes payable $ $ Accrual of contractual dividends on Series B convertible preferred stock $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 6 - Table of Contents HEALTHWAREHOUSE.COM, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements 1. Organization and Basis of Presentation HealthWarehouse.com, Inc., a Delaware company incorporated in 1998, (the “Company”) is a U.S. licensed virtual retail pharmacy (“VRP”) and healthcare e-commerce company that sells brand name and generic prescription drugs as well as over-the-counter (“OTC”) medical products. The Company’s objective is to be viewed by individual healthcare product consumers as a low-cost, reliable and hassle-free provider of prescription drugs and OTC medical products. The Company is presently licensed as a mail-order pharmacy for sales to 50 states in the United States and the District of Columbia. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information. Accordingly, they do not include all of the information and disclosures required by U.S. GAAP for annual financial statements. In the opinion of management, such statements include all adjustments (consisting only of normal recurring items) which are considered necessary for a fair presentation of the condensed consolidated financial statements of the Company as of March 31, 2015 and for the three months ended March 31, 2015 and 2014. The results of operations for the three months ended March 31, 2015 are not necessarily indicative of the operating results for the full year ending December 31, 2015 or any other period. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and related disclosures of the Company as of December 31, 2014 and for the year then ended, which were filed with the Securities and Exchange Commission on Form 10-K on March 30, 2015. 2. Going Concern and Management’s Liquidity Plans Since inception, the Company has financed its operations primarily through debt and equity financings and advances from related parties. As of March 31, 2015, the Company had a working capital deficiency of $4,084,162 and an accumulated deficit of $30,493,614. During the three months ended March 31, 2015 and the year ended December 31, 2014, the Company incurred net losses of $200,788 and $1,783,279, respectively and used cash in operating activities of $208,308 and $875,769, respectively. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Subsequent to March 31, 2015, the Company continues to incur net losses, use cash in operating activities and experience cash and working capital constraints. On February 13, 2013, the Company received a Notice of Redemption related to its Series C Redeemable Preferred Stock aggregating $1,000,000 (see Note 6). As a result of receiving the Notice of Redemption, the Company must now apply all of its assets to redemption of the Series C Preferred Stock and to no other corporate purpose, except to the extent prohibited by Delaware law governing distributions to stockholders (the Company is not permitted to utilize toward the redemption those assets required to pay its debts as they come due and those assets required to continue as a going concern). The Company recognizes it will need to raise additional capital in order to fund operations, meet its payment obligations and execute its business plan. There is no assurance that additional financing will be available when needed or that management will be able to obtain financing on terms acceptable to the Company and whether the Company will become profitable and generate positive operating cash flow. If the Company is unable to raise sufficient additional funds, it will have to develop and implement a plan to further extend payables, attempt to extend note repayments, attempt to negotiate the preferred stock redemption and reduce overhead until sufficient additional capital is raised to support further operations. There can be no assurance that such a plan will be successful. If the Company is unable to obtain financing on a timely basis, the Company could be forced to sell its assets, discontinue its operation and /or seek reorganization under the U.S. bankruptcy code. Accordingly, the accompanying condensed consolidated financial statements have been prepared in conformity with U.S. GAAP, which contemplates continuation of the Company as a going concern and the realization of assets and the satisfaction of liabilities in the normal course of business. The carrying amounts of assets and liabilities presented in the condensed consolidated financial statements do not necessarily represent realizable or settlement values. The condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. - 7 - Table of Contents 3. Summary of Significant Accounting Policies Principles of Consolidation The condensed consolidated financial statements include the accounts of HealthWarehouse.com, Inc., Hwareh.com, Inc., Hocks.com, Inc., ION Holding NV and ION Belgium NV, its wholly-owned subsidiaries. ION Holding NV and ION Belgium NV are inactive subsidiaries. All material inter-company balances and transactions have been eliminated in consolidation. On June 4, 2013, the Company formed a wholly-owned subsidiary called Pagosa Health LLC (“Pagosa”). On January 14, 2014, the Company closed Pagosa and decided to focus on its core consumer prescription business. Pagosa was dissolved in July 2014. Use of Estimates The preparation of condensed consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company’s significant estimates include reserves related to accounts receivable and inventory, the recoverability and useful lives of long-lived assets, the valuation allowance related to deferred tax assets, the valuation of equity instruments and debt discounts. Net Earnings (Loss) Per Share of Common Stock Basic net earnings (loss) per share is computed by dividing net earnings (loss) attributable to Common Stockholders by the weighted average number of common shares outstanding during the period. Diluted net earnings (loss) per share reflects the potential dilution that could occur if securities or other instruments to issue Common Stock were exercised or converted into Common Stock. Potentially dilutive securities are excluded from the computation of diluted net earnings (loss) per share if their inclusion would be anti-dilutive and consist of the following: March 31, Options Warrants Series B Convertible Preferred Stock Total potentially dilutive shares Recently Issued Accounting Pronouncements The Company has determined there are no new accounting standards that are expected to have a material impact on the Company's condensed consolidated financial statements. - 8 - Table of Contents 4. Accrued Expenses and Other Current Liabilities Accrued expenses and other current liabilities consisted of the following: March 31, December 31, Deferred Rent $ $ Advertising Salaries and Benefits Customer Payables Dividend Payable Accrued Interest Accrued Rent Other Total $ $ 5. Notes Payable The Company is a party to a Loan and Security Agreement (the “Loan Agreement”) with a lender (the "Lender"). Under the terms of the Loan Agreement, the Company borrowed an aggregate of $750,000 from the Lender (the “Loan”). The Loan is evidenced by a promissory note (the “Senior Note”) in the face amount of $750,000 (as amended). Effective March 1, 2015, near the original maturity date, the Lender agreed to extend the maturity date of the Senior Note from March 1, 2015 to September 1, 2015 and agreed to extend the maturity date for an additional six months to March 1, 2016 if the Company meets certain financial requirements. The Senior Note bears interest on the unpaid principal balance of the Note until the full amount of principal has been paid at a floating rate equal to the Prime Rate plus four and one-quarter percent (4.25%) per annum (7.50% as of March 31, 2015). Under the terms of the Loan Agreement, the Company has agreed to make monthly payments of accrued interest on the first day of every month. The principal amount and all unpaid accrued interest on the Note is payable on September 1, 2015, or earlier in the event of default or a sale or liquidation of the Company. The Loan may be prepaid in whole or in part at any time by the Company without penalty. The Senior Note contains financial covenants which require the Company to meet certain minimum targets for earnings before interest, taxes and non-cash expenses, including depreciation, amortization and stock-based compensation (“EBITDAS”). The Company granted the Lender a first, priority security interest in all of the Company’s assets, in order to secure the Company’s obligation to repay the Loan, including a Deposit Account Control Agreement, which grants the Lender a security interest in certain bank accounts. In connection with the extension of the maturity date of the Senior Note, the Company granted the Lender five-year warrants to purchase 500,000 shares of Common Stock at an exercise price of $0.10 per share. The warrants had a relative fair value of $41,300 using the Black-Scholes model (see Note 6) which was established as debt discount during the three months ended March 31, 2015 and will be amortized using the effective interest method over the remaining term of the Senior Note. Including the value of warrants issued in connection with extension of the maturity date of the Senior Note, the Note had an effective interest rate of 19% per annum. The Company recorded amortization of debt discount associated with notes payable of $54,517 and $54,035 for the three months ended March 31, 2015 and 2014, respectively. 6. Stockholders’ Deficiency Preferred Stock As of March 31, 2015 and December 31, 2014, the Company had accrued contractual dividends of $79,961 and $298,918, respectively, related to the Series B Preferred Stock. On January 1, 2015 and 2014, the Company issued 31,633 and 29,564 shares of Series B convertible preferred stock valued at approximately $299,000 and $279,000, respectively, representing approximately $0.66 in value per share of Series B Preferred Stock outstanding on each date, to the Series B convertible preferred stock owners as payment in kind for dividends. Stock Options Stock-based compensation expense related to stock options was recorded in the condensed consolidated statements of operations as a component of selling, general and administrative expenses and totaled $78,789 and $151,853 for the three months ended March 31, 2015 and 2014, respectively. - 9 - Table of Contents As of March 31, 2015, stock-based compensation expense related to stock options of $1,060,043 remains unamortized, including $168,474 which is being amortized over the weighted average remaining period of 1.0 years. The remaining $891,569 is related to a performance based option where vesting is currently deemed to be improbable and no amount is being amortized. Warrants Valuation In applying the Black-Scholes option pricing model to stock warrants, the Company used the following weighted average assumptions: For The Three Months Ended March 31, Risk free interest rate % % Dividend yield % % Expected volatility % % Expected life in years Grants The weighted average fair value of the stock warrants granted during the three months ended March 31, 2015 and 2014, was $0.08 and $0.23 per share, respectively. Stock-based compensation expense related to warrants for the three months ended March 31, 2015 and 2014 was recorded in the condensed consolidated statements of operations as a component of selling, general and administrative expenses and totaled $216 and $264, respectively. As of March 31, 2015, stock-based compensation expense related to warrants of $577,307 remains unamortized, including $467 which is being amortized over the weighted average remaining period of 0.5 years. The remaining $576,840 is related to a performance based warrant where vesting is currently deemed to be improbable and no amount is being amortized. A summary of the stock warrant activity during the three months ended March 31, 2015 is presented below: Weighted Average Average Remaining Aggregate Number of Exercise Life Intrinsic Warrants Price In Years Value Outstanding, January 1, 2015 $ Granted $ Exercised - $
